DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The examiner is very grateful for applicant’s attorney’s, Junqi Hang’s, time in conducting the July 22, 2022 interview and wishes to sincerely thank Attorney Hang therefor.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2022 is being considered by the examiner.

Response to Amendment
Applicant’s amendment filed August, 17, 2022 has been entered. Claims 1-20 remain pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157